ICJ_153_AccessPacificOcean_BOL_CHL_2015-09-24_JUD_01_PO_00_EN.txt.                        INTERNATIONAL COURT OF JUSTICE


                         REPORTS OF JUDGMENTS,
                      ADVISORY OPINIONS AND ORDERS


                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                            (BOLIVIA v. CHILE)

                         PRELIMINARY OBJECTION


                      JUDGMENT OF 24 SEPTEMBER 2015




                              2015
                       COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                             (BOLIVIE c. CHILI)

                         EXCEPTION PRÉLIMINAIRE


                        ARRÊT DU 24 SEPTEMBRE 2015




5 CIJ1084.indb 1                                        18/05/16 14:13

                                                Official citation :
                              Obligation to Negotiate Access to the Pacific Ocean
                              (Bolivia v. Chile), Preliminary Objection, Judgment,
                                           I.C.J. Reports 2015, p. 592




                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                                (Bolivie c. Chili), exception préliminaire, arrêt,
                                           C.I.J. Recueil 2015, p. 592




                                                                                 1084
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157276-6




5 CIJ1084.indb 2                                                                        18/05/16 14:13

                                              24 SEPTEMBER 2015

                                                  JUDGMENT




                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                         (BOLIVIA v. CHILE)
                      PRELIMINARY OBJECTION




                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                         (BOLIVIE c. CHILI)
                     EXCEPTION PRÉLIMINAIRE




                                              24 SEPTEMBRE 2015

                                                   ARRET




5 CIJ1084.indb 3                                                  18/05/16 14:13

                     592 	




                                            TABLE OF CONTENTS

                                                                                 Paragraphs

                     Chronology of the Procedure                                      1-14
                         I. Background                                               15-17
                     II. General Overview of the Positions of the Parties            18-24
                     III. Subject‑Matter of the Dispute                              25-36
                     IV. Whether the Matters in Dispute before the Court Fall under
                         Article VI of the Pact of Bogotá                            37-53
                     V. The Court’s Conclusion regarding the Preliminary Objection   54-55
                     Operative Clause                                                  56




                     4




5 CIJ1084.indb 136                                                                            18/05/16 14:13

                     593




                                    INTERNATIONAL COURT OF JUSTICE


         2015
                                                       YEAR 2015
     24 September
     General List                                  24 September 2015
        No. 153

                                 OBLIGATION TO NEGOTIATE
                                ACCESS TO THE PACIFIC OCEAN
                                                 (BOLIVIA v. CHILE)




                                            PRELIMINARY OBJECTION


                        Geography — Historical background — Bolivia’s claims — Jurisdiction based
                     on Article XXXI of the Pact of Bogotá — Contention of Chile that, under Arti‑
                     cle VI of the Pact, the Court lacks jurisdiction.
                        Subject‑matter of dispute to be determined by the Court — Differing character‑
                     ization of the dispute by the Parties — Chile’s characterization not accepted —
                     Question whether Bolivia has a right to sovereign access to the sea not before the
                     Court — No need for pronouncement on legal status of 1904 Peace Treaty —
                     Subject‑matter of dispute twofold — Whether Chile obligated to negotiate in good
                     faith Bolivia’s sovereign access to the sea — Whether Chile has breached any such
                     obligation — Use in Judgment of phrases “sovereign access” and “to negotiate
                     sovereign access” without incidence on existence, nature or content of any alleged
                     obligation.

                        Determination whether matters in dispute were “settled” or “governed” by
                     1904 Peace Treaty — Jurisdictional régime of Pact of Bogotá — Article VI of the
                     Pact — Relevant provisions of 1904 Peace Treaty — Chile’s alleged obligation to
                     negotiate not addressed in 1904 Peace Treaty — The matters in dispute are mat‑
                     ters neither “settled” nor “governed”, within meaning of Article VI of the Pact, by
                     1904 Peace Treaty — No need to examine, for purposes of the case, whether there
                     exists a distinction between legal effect of terms “settled” and “governed” — No
                     need to examine agreements, diplomatic practice and declarations invoked by
                     Bolivia.
                        Bolivia’s alternative argument that Chile’s objection does not possess exclu‑
                     sively preliminary character — Bolivia’s alternative argument moot — For the
                     Court to determine whether an objection lacks an exclusively preliminary charac‑
                     ter — The Court not precluded from ruling on Chile’s objection at this stage.


                     5




5 CIJ1084.indb 138                                                                                         18/05/16 14:13

                     594 	           obligation to negotiate access (judgment)

                        Chile’s preliminary objection dismissed — The Court has jurisdiction to enter‑
                     tain Bolivia’s Application.




                                                       JUDGMENT

                     Present: 
                              President Abraham ; Vice‑President Yusuf ; Judges Owada, Tomka,
                              Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                              Gaja, Sebutinde, Bhandari, Robinson, Gevorgian ; Judges ad hoc
                              Daudet, Arbour ; Registrar Couvreur.



                         In the case concerning the obligation to negotiate access to the Pacific Ocean,
                         between
                     the Plurinational State of Bolivia,
                     represented by
                       H.E. Mr. Eduardo Rodríguez Veltzé, former President of Bolivia, former
                           President of the Bolivian Supreme Court of Justice, former Dean of the
                           Law School from the Catholic University of Bolivia, La Paz, Ambassador
                           Extraordinary and Plenipotentiary of the Plurinational State of Bolivia to
                           the Kingdom of the Netherlands,
                       as Agent;
                       H.E. Mr. David Choquehuanca Céspedes, Minister for Foreign Affairs of the
                           Plurinational State of Bolivia,
                       as National Authority;
                       Mr. Mathias Forteau, Professor at the University of Paris Ouest, Nanterre-
                          ­La Défense, Member of the International Law Commission,
                       Mr. Antonio Remiro Brotóns, Professor of International Law, Universidad
                           Autónoma de Madrid, member of the Institut de droit international,
                       Ms Monique Chemillier‑Gendreau, Professor Emeritus of Public Law and
                           Political Science, University of Paris Diderot,
                       Mr. Payam Akhavan, L.L.M., S.J.D. (Harvard), Professor of International
                          Law, McGill University, Montreal, member of the State Bar of New York
                          and of the Law Society of Upper Canada,
                       Ms Amy Sander, member of the English Bar,
                       as Counsel and Advocates;
                       Mr. Hector Arce, Attorney‑General of the Plurinational State of Bolivia, Pro-
                           fessor of Constitutional Law, Universidad Mayor de San Andrés, La Paz,
                       Mr. Reymi Ferreira, Minister of Defence of the Plurinational State of Bolivia,
                       H.E. Mr. Juan Carlos Alurralde, Vice‑Minister for Foreign Affairs of the
                          Plurinational State of Bolivia,
                       Mr. Emerson Calderón, Secretary-General of the Strategic Maritime Vindica-
                          tion Office (DIREMAR), Professor of Public International Law, Universi-
                          dad Mayor de San Andrés, La Paz,

                     6




5 CIJ1084.indb 140                                                                                         18/05/16 14:13

                     595 	          obligation to negotiate access (judgment)

                         H.E. Mr. Sacha Llorenty, Permanent Representative of Bolivia to the United
                            Nations in New York,
                         H.E. Ms Nardy Suxo, Permanent Representative of Bolivia to the United
                            Nations Office in Geneva,
                         Mr. Rubén Saavedra, Permanent Representative of Bolivia to the Union of
                            South American Nations (UNASUR) in Quito,
                         as Advisers;
                         Mr. Carlos Mesa Gisbert, former President and Vice‑President of Bolivia,
                         as Special Envoy and Spokesman;
                         Mr. José Villarroel, DIREMAR, La Paz,
                         Mr. Osvaldo Torrico, DIREMAR, La Paz,
                         Mr. Farit Rojas Tudela, Embassy of Bolivia in the Kingdom of the Nether-
                            lands,
                         Mr. Luis Rojas Martínez, Embassy of Bolivia in the Kingdom of the Nether-
                            lands,
                         Mr. Franz Zubieta, State Attorney’s Office, La Paz,
                         as Technical Advisers;
                         Ms Gimena González,
                         Ms Kathleen McFarland,
                         as Assistant Counsel,
                         and
                     the Republic of Chile,
                     represented by
                       H.E. Mr. Felipe Bulnes Serrano, Former Minister of Justice and Education
                          of the Republic of Chile, Former Ambassador of Chile to the United States
                          of America, Professor of Civil Law, Pontificia Universidad Católica de
                          Chile,
                       as Agent;
                       H.E. Mr. Heraldo Muñoz Valenzuela, Minister for Foreign Affairs of Chile,

                         as National Authority;
                         Mr. Claudio Grossman, Dean and R. Geraldson Professor of International
                            Law, American University, Washington College of Law,
                         H.E. Ms María Teresa Infante Caffi, Ambassador of Chile to the Kingdom of
                            the Netherlands, member of the Institut de droit international,
                         as Co‑Agents;
                         Sir Daniel Bethlehem, Q.C., Barrister, Bar of England and Wales, 20 Essex
                            Street Chambers,
                         Mr. Pierre‑Marie Dupuy, Professor at the Graduate Institute of International
                            Studies and Development, Geneva, and University of Paris II (Pan-
                            théon‑Assas), associate member of the Institut de droit international,
                         Mr. Ben Juratowitch, Solicitor admitted in Queensland and in England and
                            Wales, Freshfields Bruckhaus Deringer,
                         Mr. Harold Hongju Koh, Sterling Professor of International Law, Yale Law
                            School, member of the Bars of New York and the District of Columbia,


                     7




5 CIJ1084.indb 142                                                                                      18/05/16 14:13

                     596 	           obligation to negotiate access (judgment)

                         Ms Mónica Pinto, Professor and Dean of the Law School of the Universidad
                            de Buenos Aires, Argentina,
                         Mr. Samuel Wordsworth, Q.C., member of the English Bar, member of the
                            Paris Bar, Essex Court Chambers,
                         as Counsel and Advocates;
                         H.E. Mr. Alberto van Klaveren Stork, Former Vice-Minister for Foreign
                            Affairs of Chile, Professor of International Relations, Universidad de
                            Chile,
                         Ms Ximena Fuentes Torrijo, Professor of Public International Law, Univer-
                            sidad Adolfo Ibáñez and Universidad de Chile,
                         Mr. Andrés Jana Linetzky, Professor, Universidad de Chile,
                         Ms Nienke Grossman, Professor, University of Baltimore, Maryland, mem-
                            ber of the Bars of Virginia and the District of Columbia,
                         Ms Kate Parlett, Solicitor admitted in Queensland and in England and Wales,
                         Ms Alexandra van der Meulen, avocat à la Cour (Paris) and member of the
                            Bar of the State of New York,
                         Ms Callista Harris, Solicitor admitted in New South Wales,
                         Ms Mariana Durney, Legal Officer, Ministry of Foreign Affairs of Chile,

                         Ms María Alicia Ríos, Ministry of Foreign Affairs of Chile,
                         Mr. Juan Enrique Loyer, Third Secretary, Embassy of Chile in the Kingdom
                            of the Netherlands,
                         as Advisers;
                         Mr. Coalter G. Lathrop, Sovereign Geographic, member of the North Caro-
                            lina Bar,
                         as Technical Adviser,


                         The Court,
                         composed as above,
                         after deliberation,
                         delivers the following Judgment:
                        1. On 24 April 2013, the Government of the Plurinational State of Bolivia
                     (hereinafter “Bolivia”) filed in the Registry of the Court an Application institut-
                     ing proceedings against the Republic of Chile (hereinafter “Chile”) with regard
                     to a dispute “relating to Chile’s obligation to negotiate in good faith and effec-
                     tively with Bolivia in order to reach an agreement granting Bolivia a fully sov-
                     ereign access to the Pacific Ocean”.
                        In its Application, Bolivia seeks to found the jurisdiction of the Court on
                     Article XXXI of the American Treaty on Pacific Settlement signed on 30 April
                     1948, officially designated, according to Article LX thereof, as the “Pact of
                     Bogotá” (and hereinafter referred to as such).
                        2. In accordance with Article 40, paragraph 2, of the Statute of the Court,
                     the Registrar immediately communicated the Application to the Government of
                     Chile ; and, under paragraph 3 of that Article, all other States entitled to appear
                     before the Court were notified of the Application.
                        3. Since the Court included upon the Bench no judge of the nationality of
                     either of the Parties, each Party proceeded to exercise the right conferred upon

                     8




5 CIJ1084.indb 144                                                                                         18/05/16 14:13

                     597 	          obligation to negotiate access (judgment)

                      it by Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
                      case. Bolivia chose Mr. Yves Daudet and Chile Ms Louise Arbour.
                         4. By an Order of 18 June 2013, the Court fixed 17 April 2014 as the time‑limit
                      for the filing of the Memorial of Bolivia and 18 February 2015 for the filing of
                      the Counter‑Memorial of Chile. Bolivia filed its Memorial within the time‑limit
                      so prescribed.
                         5. Referring to Article 53, paragraph 1, of the Rules of Court, the Govern-
                      ment of Peru and the Government of Colombia respectively asked to be fur-
                      nished with copies of the pleadings and documents annexed in the case. Having
                      ascertained the views of the Parties pursuant to that same provision, the Presi-
                     dent of the Court decided to grant those requests. The Registrar duly communi-
                     cated these decisions to the said Governments and to the Parties.
                         6. On 15 July 2014, within the time‑limit set by Article 79, paragraph 1, of
                     the Rules of Court, Chile raised a preliminary objection to the jurisdiction of the
                     Court. Consequently, by an Order of 15 July 2014, the President, noting that by
                     virtue of Article 79, paragraph 5, of the Rules of Court the proceedings on the
                     merits were suspended, and taking account of Practice Direction V, fixed
                     14 November 2014 as the time‑limit for the presentation by Bolivia of a written
                     statement of its observations and submissions on the preliminary objection
                     raised by Chile. Bolivia filed such a statement within the time‑limit so pre-
                      scribed, and the case thus became ready for hearing in respect of the preliminary
                      objection.
                         7. Pursuant to the instructions of the Court under Article 43 of the Rules
                     of Court, the Registrar addressed to the States parties to the Pact of Bogotá
                     the notifications provided for in Article 63, paragraph 1, of the Statute of the
                     Court. In accordance with the provisions of Article 69, paragraph 3, of
                     the Rules of Court, the Registrar moreover addressed to the Organization of
                     American States (hereinafter the “OAS”) the notification provided for in
                     Article 34, paragraph 3, of the Statute of the Court. As provided for in
                     ­
                     ­Article 69, paragraph 3, of the Rules of Court, the Registrar transmitted the
                      written pleadings to the OAS and asked that organization whether or not it
                      intended to furnish observations in writing within the meaning of that Article.
                      The Registrar further stated that, in view of the fact that the current phase
                      of the proceedings related to the question of jurisdiction, any written observa-
                      tions should be limited to the construction of the provisions of the Pact of
                      Bogotá concerning that question. The Secretary-General of the OAS informed
                      the Court that that organization did not intend to submit any such observa-
                      tions.
                         8. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Court,
                      after ascertaining the views of the Parties, decided that copies of the preliminary
                      objection and the written observations on that objection would be made acces-
                      sible to the public on the opening of the oral proceedings.
                         9. Public hearings on the preliminary objection raised by Chile were held
                     from Monday 4 to Friday 8 May 2015, at which the Court heard the oral argu-
                      ments and replies of:
                     For Chile:	H.E. Mr. Felipe Bulnes,
                                 Ms Mónica Pinto,
                                 Sir Daniel Bethlehem,
                                 Mr. Samuel Wordsworth,
                                 Mr. Pierre‑Marie Dupuy,
                                 Mr. Harold Hongju Koh.

                     9




5 CIJ1084.indb 146                                                                                           18/05/16 14:13

                     598 	         obligation to negotiate access (judgment)

                     For Bolivia: H.E. Mr. Eduardo Rodríguez Veltzé,
                                   Mr. Mathias Forteau,
                                   Ms Monique Chemillier‑Gendreau,
                                   Mr. Antonio Remiro Brotóns,
                                   Mr. Payam Akhavan.
                       10. At the hearings, Members of the Court put questions to the Parties, to
                     which replies were given orally and in writing, within the time‑limit fixed by the
                     President in accordance with Article 61, paragraph 4, of the Rules of Court.
                     Pursuant to Article 72 of the Rules of Court, each of the Parties submitted com-
                     ments on the written replies provided by the other.

                                                             *
                       11. In the Application, the following claim was made by Bolivia:
                            “For the above reasons Bolivia respectfully requests the Court to adjudge
                          and declare that:
                          (a) Chile has the obligation to negotiate with Bolivia in order to reach
                              an agreement granting Bolivia a fully sovereign access to the Pacific
                              Ocean;
                          (b) Chile has breached the said obligation;
                          (c) Chile must perform the said obligation in good faith, promptly, for-
                              mally, within a reasonable time and effectively, to grant Bolivia a fully
                              sovereign access to the Pacific Ocean.”
                       12. In the Memorial, the following submissions were presented on behalf of
                     the Government of Bolivia:
                             “For the reasons given in this Memorial, and reserving the right to sup-
                          plement, amplify or amend the present submissions, Bolivia requests the
                          Court to adjudge and declare that:
                          (a) Chile has the obligation to negotiate with Bolivia in order to reach
                              an agreement granting Bolivia a fully sovereign access to the Pacific
                              Ocean;
                          (b) Chile has breached the said obligation ; and
                          (c) Chile must perform the said obligation in good faith, promptly, for-
                              mally, within a reasonable time and effectively, to grant Bolivia a fully
                              sovereign access to the Pacific Ocean.”
                       13. In the preliminary objection, the following submissions were presented
                     on behalf of the Government of Chile:
                             “For the reasons explained in the preceding chapters, Chile respectfully
                          requests the Court to adjudge and declare that:
                             The claim brought by Bolivia against Chile is not within the jurisdiction
                          of the Court.”
                       In the written statement of its observations and submissions on the prelimi-
                     nary objection, the following submissions were presented on behalf of the Gov-
                     ernment of Bolivia:
                            “Accordingly, Bolivia respectfully asks the Court:
                          (a) To reject the objection to its jurisdiction submitted by Chile;

                     10




5 CIJ1084.indb 148                                                                                        18/05/16 14:13

                     599 	         obligation to negotiate access (judgment)

                          (b) To adjudge and declare that the claim brought by Bolivia enters within
                              its jurisdiction.”
                       14. At the oral proceedings on the preliminary objection, the following sub-
                     missions were presented by the Parties:
                     On behalf of the Government of Chile,
                     at the hearing of 7 May 2015:
                             “The Republic of Chile respectfully requests the Court to adjudge and
                          declare that the claim brought by Bolivia against Chile is not within the
                          jurisdiction of the Court.”
                     On behalf of the Government of Bolivia,
                     at the hearing of 8 May 2015:
                            “[T]he Plurinational State of Bolivia respectfully requests the Court:
                          (a) to reject the objection to its jurisdiction submitted by Chile;
                          (b) to adjudge and declare that the claim brought by Bolivia enters within
                              its jurisdiction.”

                                                               *
                                                         *         *


                                                     I. Background

                        15. Bolivia is situated in South America, bordering Chile to the
                     south‑west, Peru to the west, Brazil to the north and east, Paraguay to the
                     south‑east and Argentina to the south. Bolivia has no sea‑coast. Chile,
                     for its part, shares a land boundary with Peru to the north, with Bolivia
                     to the north‑east and with Argentina to the east. Its mainland coast faces
                     the Pacific Ocean to the west.
                        16. Chile and Bolivia gained their independence from Spain in 1818
                     and 1825 respectively. At the time of its independence, Bolivia had a
                     coastline along the Pacific Ocean, measuring several hundred kilometres.
                     On 10 August 1866, Chile and Bolivia signed a Treaty of Territorial Lim-
                     its, which established a “line of demarcation of boundaries” between the
                     two States, separating their neighbouring Pacific coast territories. This
                     line was confirmed as the boundary line in the Treaty of Limits between
                     Bolivia and Chile, signed on 6 August 1874. In 1879, Chile declared war
                     on Peru and Bolivia, known as the War of the Pacific. In the course of
                     this war, Chile occupied Bolivia’s coastal territory. The hostilities came to
                     an end between Bolivia and Chile with the Truce Pact signed in 1884 in
                     Valparaíso. Under the terms of the Truce Pact, Chile, inter alia, was to
                     continue to govern the coastal region. As a result of these events, Bolivia
                     lost control over its Pacific coast. In 1895, a Treaty on the Transfer of
                     Territory was signed between Bolivia and Chile, but never entered into
                     force. This Treaty included provisions for Bolivia to regain access to the
                     sea, subject to Chile acquiring sovereignty over certain specific territories.

                     11




5 CIJ1084.indb 150                                                                                     18/05/16 14:13

                     600 	            obligation to negotiate access (judgment)

                     On 20 October 1904, the Parties signed the Treaty of Peace and Friend-
                     ship (hereinafter the “1904 Peace Treaty”), which officially ended the War
                     of the Pacific as between Bolivia and Chile. Under this Treaty, which
                     entered into force on 10 March 1905, the entire Bolivian coastal territory
                     became Chilean and Bolivia was granted a right of commercial transit to
                     Chilean ports. Certain provisions of the 1904 Peace Treaty are set forth
                     below 1 (see paragraph 40).
                       17. Following the 1904 Peace Treaty, both States made a number of
                     declarations and several diplomatic exchanges took place between them
                     regarding the situation of Bolivia vis‑à‑vis the Pacific Ocean (see para-
                     graphs 19 and 22 below).


                               II. General Overview of the Positions of the Parties

                       18. In its Application instituting proceedings and in its Memorial,
                     Bolivia requests the Court to adjudge and declare that
                          “(a) Chile has the obligation to negotiate with Bolivia in order to reach
                               an agreement granting Bolivia a fully sovereign access to the
                               Pacific Ocean;
                           (b) Chile has breached the said obligation;
                           (c) Chile must perform the said obligation in good faith, promptly,
                               formally, within a reasonable time and effectively, to grant Bolivia
                               a fully sovereign access to the Pacific Ocean.” (See paragraphs 11
                               and 12 above.)
                        19. In order to substantiate the existence of the alleged obligation to
                     negotiate and the breach thereof, Bolivia relies on “agreements, diplo-
                     matic practice and a series of declarations attributable to [Chile’s]
                     ­highest‑level representatives”. According to Bolivia, most of these events
                      took place between the conclusion of the 1904 Peace Treaty and 2012.
                        20. Bolivia, in its Application, seeks to found the jurisdiction of the
                      Court on Article XXXI of the Pact of Bogotá which reads as follows:
                              “In conformity with Article 36, paragraph 2, of the Statute of the
                           International Court of Justice, the High Contracting Parties declare
                           that they recognize, in relation to any other American State, the juris-
                           diction of the Court as compulsory ipso facto, without the necessity of
                           any special agreement so long as the present Treaty is in force, in all
                           disputes of a juridical nature that arise among them concerning: (a)
                           The interpretation of a treaty; (b) Any question of international law;
                           (c) The existence of any fact which, if established, would constitute the
                           breach of an international obligation; (d) The nature or extent of the
                           reparation to be made for the breach of an international obligation.”

                        1 The original language of the 1904 Peace Treaty is Spanish. All provisions from the Treaty

                     that are quoted in this Judgment have been translated into English by the Registry.

                     12




5 CIJ1084.indb 152                                                                                                    18/05/16 14:13

                     601 	         obligation to negotiate access (judgment)

                        21. Both Bolivia and Chile are parties to the Pact of Bogotá, which
                     was adopted on 30 April 1948. Chile ratified the Pact of Bogotá on
                     21 August 1967 and deposited its instrument of ratification on 15 April
                     1974. Bolivia ratified the Pact of Bogotá on 14 April 2011 and deposited
                     its instrument of ratification on 9 June 2011.
                        When Bolivia signed the Pact of Bogotá in 1948, and again when it
                     ratified it in 2011, it entered a reservation to Article VI. That Article pro-
                     vides:
                            “The . . . procedures [laid down in the Pact of Bogotá] . . . may not
                          be applied to matters already settled by arrangement between the
                          parties, or by arbitral award or by decision of an international court,
                          or which are governed by agreements or treaties in force on the date
                          of the conclusion of the present Treaty.”
                       Bolivia’s reservation read as follows:
                             “The delegation of Bolivia makes a reservation with regard to Arti-
                          cle VI, inasmuch as it considers that pacific procedures may also be
                          applied to controversies arising from matters settled by arrangement
                          between the Parties, when the said arrangement affects the vital inter-
                          ests of a State.”
                     Chile objected to Bolivia’s reservation. On 10 April 2013, this reservation
                     was withdrawn. Bolivia therefore states that, as of the date the proceed-
                     ings were initiated, on 24 April 2013, neither Party had any reservation in
                     force precluding the jurisdiction of the Court. Chile, which does not con-
                     tradict this point, states that the withdrawal of Bolivia’s reservation
                     brought the Pact of Bogotá into force between the Parties.
                        22. In its preliminary objection, Chile claims that, pursuant to Arti-
                     cle VI of the Pact of Bogotá, the Court lacks jurisdiction under Arti-
                     cle XXXI of the Pact of Bogotá to decide the dispute submitted by
                     Bolivia. Chile maintains that the matters at issue in the present case are
                     territorial sovereignty and the character of Bolivia’s access to the Pacific
                     Ocean. Referring to Article VI of the Pact of Bogotá, it contends that
                     these matters were settled by arrangement in the 1904 Peace Treaty and
                     that they remain governed by that Treaty, which was in force on the date
                     of the conclusion of the Pact of Bogotá. According to Chile, the various
                     “agreements, diplomatic practice and . . . declarations” invoked by
                     Bolivia (see paragraph 19 above) concern “in substance the same matter
                     settled in and governed by [the 1904 Peace] Treaty”.
                        23. Bolivia’s response is that Chile’s preliminary objection is “mani-
                     festly unfounded” as it “misconstrues the subject-matter of the dispute”
                     between the Parties. Bolivia maintains that the subject‑matter of the dis-
                     pute concerns the existence and breach of an obligation on the part of
                     Chile to negotiate in good faith Bolivia’s sovereign access to the Pacific
                     Ocean. It states that this obligation exists independently of the 1904 Peace
                     Treaty. Accordingly, Bolivia asserts that the matters in dispute are not
                     matters settled or governed by that Treaty, within the meaning of Arti-

                     13




5 CIJ1084.indb 154                                                                                    18/05/16 14:13

                     602 	         obligation to negotiate access (judgment)

                     cle VI of the Pact of Bogotá, and that the Court has jurisdiction under
                     Article XXXI thereof.


                                                            *
                                                        *       *

                       24. The essence of Chile’s preliminary objection is that the subject‑­
                     matter of Bolivia’s claim falls within Article VI of the Pact of Bogotá.
                     The Court notes, however, that the matter that Chile considers to be
                     excluded from the Court’s jurisdiction by virtue of Article VI (see para-
                     graph 22 above) does not correspond to the subject‑matter of the dispute
                     as described by Bolivia (see paragraph 23 above). Accordingly, it is neces-
                     sary for the Court first to state its own views about the subject‑matter of
                     the dispute and to reach its own conclusions thereon. The Court will then
                     turn to the question whether the matters in dispute are matters “settled”
                     or “governed” by the 1904 Peace Treaty.



                                       III. Subject‑Matter of the Dispute

                       25. Article 40, paragraph 1, of the Statute of the Court, and Article 38,
                     paragraph 1, of the Rules of Court require an applicant to indicate the
                     “subject of the dispute” in the application. The application shall also
                     specify the “precise nature of the claim” (Art. 38, para. 2, of the Rules of
                     Court ; Fisheries Jurisdiction (Spain v. Canada), Jurisdiction of the Court,
                     Judgment, I.C.J. Reports 1998, p. 448, para. 29).

                        26. It is for the Court itself, however, to determine on an objective
                     basis the subject‑matter of the dispute between the parties, that is, to “iso-
                     late the real issue in the case and to identify the object of the claim”
                     (Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports 1974,
                     p. 262, para. 29 ; Nuclear Tests (New Zealand v. France), Judgment,
                     I.C.J. Reports 1974, p. 466, para. 30). In doing so, the Court examines the
                     positions of both parties, “while giving particular attention to the formu-
                     lation of the dispute chosen by the [a]pplicant” (Fisheries Jurisdiction
                     (Spain v. Canada), Jurisdiction of the Court, Judgment, I.C.J. Reports
                     1998, p. 448, para. 30 ; see also Territorial and Maritime Dispute (Nicara‑
                     gua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports
                     2007 (II), p. 848, para. 38). The Court recalls that the Rules of Court
                     require that the application specify the “facts and grounds on which the
                     claim is based” and that a memorial include a statement of the “relevant
                     facts” (Art. 38, para. 2, and Art. 49, para. 1, respectively). To identify the
                     subject‑matter of the dispute, the Court bases itself on the application, as
                     well as the written and oral pleadings of the parties. In particular, it takes
                     account of the facts that the applicant identifies as the basis for its claim

                     14




5 CIJ1084.indb 156                                                                                    18/05/16 14:13

                     603 	         obligation to negotiate access (judgment)

                     (see Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports 1974,
                     p. 263, para. 30 ; Nuclear Tests (New Zealand v. France), Judgment,
                     I.C.J. Reports 1974, p. 467, para. 31 ; Fisheries Jurisdiction (Spain v. Can‑
                     ada), Jurisdiction of the Court, Judgment, I.C.J. Reports 1998, p. 449,
                     para. 31 ; pp. 449‑450, para. 33).

                                                         **
                        27. Bolivia’s Application states that the dispute between Bolivia and
                     Chile relates to “Chile’s obligation to negotiate in good faith and effec-
                     tively with Bolivia in order to reach an agreement granting Bolivia a fully
                     sovereign access to the Pacific Ocean”. It further indicates that “[t]he sub-
                     ject of the dispute lies in: (a) the existence of that obligation, (b) the
                     non‑compliance with that obligation by Chile, and (c) Chile’s duty to
                     comply with the said obligation”. Bolivia’s Memorial is to the same effect
                     (see paragraph 18 above).
                        28. Chile contends that the subject‑matter of Bolivia’s claim is territo-
                     rial sovereignty and the character of Bolivia’s access to the Pacific Ocean.
                     It does not dispute that the Application portrays Bolivia’s claim as one
                     concerning an obligation to negotiate. However, according to Chile, this
                     alleged obligation is in fact an obligation to conduct negotiations the out-
                     come of which is predetermined, namely, the grant to Bolivia of sovereign
                     access to the Pacific Ocean. Only the details of that sovereign access —
                     such as how much territory is involved and its location — would be sub-
                     ject to negotiation. Thus, in Chile’s view, Bolivia is not seeking an open
                     negotiation comprised of good faith exchanges, but rather negotiations
                     with a judicially predetermined outcome. Chile states that the alleged
                     obligation to negotiate should be seen as an “artificial means” to imple-
                     ment Bolivia’s alleged right to sovereign access to the Pacific Ocean.

                        29. Chile also maintains that Bolivia could be granted sovereign access
                     to the sea only through revision or nullification of the 1904 Peace Treaty.
                     Any negotiation resulting in sovereign access to the sea would modify the
                     allocation of sovereignty over territory and the character of Bolivia’s
                     access to the sea, upon which the Parties agreed in that Treaty. Accord-
                     ingly, Chile claims that Bolivia’s Application seeks “revision of the settle-
                     ment reached in 1904 concerning territorial sovereignty and the character
                     of Bolivia’s access to the sea”.

                       30. Bolivia responds that Chile misrepresents the dispute that is the
                     subject of the Application. It emphasizes that the Application asks the
                     Court to find that Chile has an obligation to negotiate sovereign access to
                     the sea. Bolivia maintains that the result of those negotiations and the
                     specific modalities of sovereign access are not matters for the Court but,
                     rather, are matters for future agreement to be negotiated by the Parties in
                     good faith. It also states that there is no dispute regarding the validity of
                     the 1904 Peace Treaty and that it does not seek the revision or nullifica-

                     15




5 CIJ1084.indb 158                                                                                   18/05/16 14:13

                     604 	         obligation to negotiate access (judgment)

                     tion of that Treaty in these proceedings. Instead, according to Bolivia, the
                     alleged obligation to negotiate exists independently of, and in parallel to,
                     the 1904 Peace Treaty.

                                                         **
                        31. The Court observes that, consistent with Article 38, paragraph 2,
                     of the Rules of Court, the Application specifies the facts and grounds on
                     which the claim is based. In support of the claim that there is an obliga-
                     tion to negotiate sovereign access to the sea, the Application cites “agree-
                     ments, diplomatic practice and a series of declarations attributable to
                     [Chile’s] highest‑level representatives”. It also states that Chile — con-
                     trary to the position that Chile had itself adopted — later rejected and
                     denied the existence of the alleged obligation to negotiate in 2011 and
                     2012, and that Chile has breached this obligation. The Application does
                     not invoke the 1904 Peace Treaty as a source of rights or obligations for
                     either Party, nor does it ask the Court to make any pronouncement
                     regarding the legal status of that Treaty. On its face, therefore, the Appli-
                     cation presents a dispute about the existence of an obligation to negotiate
                     sovereign access to the sea, and the alleged breach thereof.

                         32. Chile would have the Court set aside the dispute as presented in the
                       Application because, in its view, the Application obfuscates the true
                     ­subject‑matter of Bolivia’s claim — territorial sovereignty and the charac-
                     ter of Bolivia’s access to the Pacific Ocean. As the Court has observed in
                     the past, applications that are submitted to the Court often present a par-
                     ticular dispute that arises in the context of a broader disagreement
                     between parties (Application of the International Convention on the
                      ­Elimination of All Forms of Racial Discrimination (Georgia v. Russian
                       Federation), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I),
                       pp. 85‑86, para. 32 ; see also Border and Transborder Armed Actions
                       (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment, I.C.J.
                       Reports 1988, pp. 91‑92, para. 54 ; United States Diplomatic and Consular
                       Staff in Tehran (United States of America v. Iran), Judgment,
                       I.C.J. Reports 1980, pp. 19‑20, paras. 36‑37). The Court considers that,
                       while it may be assumed that sovereign access to the Pacific Ocean is, in
                       the end, Bolivia’s goal, a distinction must be drawn between that goal and
                       the related but distinct dispute presented by the Application, namely,
                       whether Chile has an obligation to negotiate Bolivia’s sovereign access to
                       the sea and, if such an obligation exists, whether Chile has breached it.
                       The Application does not ask the Court to adjudge and declare that
                       Bolivia has a right to sovereign access.

                        33. As to Chile’s assertion that the Application presents an artificial
                     framing of the subject‑matter in dispute, because the relief sought by
                     Bolivia would lead to negotiations with a judicially predetermined out-
                     come and to modification of the 1904 Peace Treaty, the Court recalls that

                     16




5 CIJ1084.indb 160                                                                                   18/05/16 14:13

                     605 	        obligation to negotiate access (judgment)

                      Bolivia does not ask the Court to declare that it has a right to sovereign
                      access to the sea nor to pronounce on the legal status of the 1904 Peace
                     Treaty. Moreover, should this case proceed to the merits, Bolivia’s claim
                     would place before the Court the Parties’ respective contentions about
                     the existence, nature and content of the alleged obligation to negotiate
                     sovereign access. Even assuming arguendo that the Court were to find the
                     existence of such an obligation, it would not be for the Court to predeter-
                     mine the outcome of any negotiation that would take place in conse-
                     quence of that obligation.
                         34. In view of the foregoing analysis, the Court concludes that the
                     ­subject‑matter of the dispute is whether Chile is obligated to negotiate
                      in good faith Bolivia’s sovereign access to the Pacific Ocean, and, if such
                      an obligation exists, whether Chile has breached it.

                                                          *
                       35. The Court recalls that the submissions in Bolivia’s Application and
                     Memorial refer to an “obligation to negotiate . . . in order to reach an
                     agreement granting Bolivia a fully sovereign access to the Pacific Ocean”.
                     Bolivia has repeatedly stated that Chile has an “obligation to negotiate
                     sovereign access to the sea”. Chile has also used in its written and oral
                     pleadings the phrase “sovereign access to the sea”.

                        When a Member of the Court asked each Party to define what it meant
                     by the phrase “sovereign access to the sea”, Bolivia responded that the
                     “existence and specific content” of the alleged obligation to negotiate sov-
                     ereign access to the sea was not a matter to be determined at the prelimi-
                     nary stage of the proceedings but, rather was to be determined at the
                     merits stage of the proceedings. Chile, for its part, answered that Bolivia
                     used the expression “sovereign access to the sea” in its Application and
                     Memorial to refer to the transfer or cession to Bolivia of Chilean terri-
                     tory, and that this phrase had the same meaning in Chile’s preliminary
                     objection.
                        36. Bearing in mind these observations by the Parties, the Court
                     emphasizes that the use in this Judgment of the phrases “sovereign access”
                     and “to negotiate sovereign access” should not be understood as express-
                     ing any view by the Court about the existence, nature or content of any
                     alleged obligation to negotiate on the part of Chile.


                     IV. Whether the Matters in Dispute before the Court Fall under
                                    Article VI of the Pact of Bogotá

                        37. The Court will now consider the jurisdictional régime of the Pact
                     of Bogotá. The Court recalls that the Pact contains a number of provi-
                     sions relating to the judicial settlement of disputes. Article XXXI of the
                     Pact provides that the Parties recognize the compulsory jurisdiction of the

                     17




5 CIJ1084.indb 162                                                                                  18/05/16 14:13

                     606 	         obligation to negotiate access (judgment)

                     Court in all disputes of a juridical nature arising among them concerning
                     matters listed therein (see paragraph 20 above).

                       38. The other relevant provisions of the Pact of Bogotá are Articles VI
                     and XXXIII. As already noted, Article VI states that:

                            “The . . . procedures [laid down in the Pact of Bogotá] . . . may not
                          be applied to matters already settled by arrangement between the
                          parties, or by arbitral award or by decision of an international court,
                          or which are governed by agreements or treaties in force on the date
                          of the conclusion of the present Treaty.”
                     Article XXXIII of the Pact of Bogotá provides that: “If the parties fail to
                     agree as to whether the Court has jurisdiction over the controversy, the
                     Court itself shall first decide that question.”
                        39. Under Article VI of the Pact of Bogotá, if the Court were to find
                     that, given the subject‑matter of the dispute as identified by the Court in
                     paragraph 34 above, the matters in dispute between the Parties were mat-
                     ters “already settled by arrangement between the parties” or “governed by
                     agreements or treaties in force” on 30 April 1948, it would lack the requi-
                     site jurisdiction under the Pact of Bogotá to decide the case on the merits.
                     Consequently, the Court will proceed to determine whether the matters in
                     dispute are matters “settled” or “governed” by the 1904 Peace Treaty.
                        40. The Court recalls the following provisions of the 1904 Peace Treaty,
                     in force on 30 April 1948. Article I re‑established the relations of peace
                     and friendship between Bolivia and Chile and terminated the régime
                     established by the 1884 Truce Pact of Valparaíso.
                        Article II of the 1904 Peace Treaty provides: “[b]y the present Treaty,
                     the territories occupied by Chile by virtue of Article 2 of the Truce Pact
                     of 4 April 1884, are recognized as belonging absolutely and in perpetuity
                     to Chile.”
                        Article II continues by delimiting the boundary between Bolivia and
                     Chile and setting out the procedure for demarcation.
                        In Article III, the Parties agreed on the construction of a railway
                     between the port of Arica and the Plateau of La Paz, at the expense of
                     Chile.
                        Article VI provides:
                             “The Republic of Chile recognizes in favour of Bolivia in perpetu-
                          ity the fullest and most unrestricted right of commercial transit in its
                          territory and its Pacific ports.
                             Both Governments will agree, in special acts, upon the method
                          suitable for securing, without prejudice to their respective fiscal inter-
                          ests, the object indicated above.”
                       Article VII provides:
                            “The Republic of Bolivia shall have the right to establish customs
                         agencies in the ports which it may designate for its commerce. For

                     18




5 CIJ1084.indb 164                                                                                     18/05/16 14:13

                     607 	         obligation to negotiate access (judgment)

                          the present it indicates as such ports for its commerce those of Antofa-
                          gasta and Arica.
                             The agencies shall take care that the goods in transit shall go
                          directly from the pier to the railroad station and shall be loaded and
                          transported to the Bolivian customhouses in wagons closed and sealed
                          and with freight schedules which shall indicate the number of pack-
                          ages, their weight and mark, number and content, which shall be
                          exchanged for receipts.”
                       Articles VIII, IX, X and XI regulate aspects of commercial interchange
                     between the Parties, customs and the transit of goods. Chile also made
                     other financial commitments in favour of Bolivia (Arts. IV and V).


                                                          **
                        41. In Chile’s view, Article VI of the Pact of Bogotá undoubtedly
                     excludes the present dispute between the Parties from the Court’s jurisdic-
                     tion. Chile submits that the purpose of Article VI of the Pact of Bogotá
                     was to preclude the possibility of using the dispute settlement procedures
                     of the Pact and, in particular, judicial remedies, “in order to reopen such
                     matters as were settled between the parties to the Pact, because they had
                     been the object of an international judicial decision or a treaty” (citing
                     Territorial and Maritime Dispute (Nicaragua v. Colombia), Preliminary
                     Objections, Judgment, I.C.J. Reports 2007 (II), p. 858, para. 77).
                        42. Chile submits that there is a distinction to be drawn between the
                     two limbs of Article VI and argues that a matter is “settled” by arrange-
                     ment if it is resolved by that arrangement, while a matter is “governed” by
                     a treaty if the treaty regulates the relationship between the parties concern-
                     ing that subject‑matter. In the present case, Chile concludes that territorial
                     sovereignty and the character of Bolivia’s access to the Pacific Ocean are
                     matters both “settled” and “governed” by the 1904 Peace Treaty.
                        43. In this respect, Chile argues, first, that Article II of the 1904 Peace
                     Treaty is a comprehensive territorial settlement between the two States
                     and that the question of territorial sovereignty is therefore a matter set-
                     tled and governed by that provision. Chile also maintains that Article II
                     of the 1904 Peace Treaty has the following material components:
                             “First, it addresses Chilean sovereignty over what had, until the
                          Pacific War of 1879, been the Bolivian Littoral Department. Second,
                          it delimited the boundary between Chile and Bolivia from south to
                          north in the area of the Chilean provinces of Antofagasta and Tara-
                          pacá. Third, it agreed and delimited the frontier line between Chile
                          and Bolivia in the area of Tacna and Arica. Fourth, it provided for
                          the demarcation of the entire boundary.”

                       44. Secondly, Chile contends that the character of Bolivia’s access to
                     the sea is a matter settled and governed by Articles VI and VII of the

                     19




5 CIJ1084.indb 166                                                                                    18/05/16 14:13

                     608 	         obligation to negotiate access (judgment)

                     1904 Peace Treaty, which relate to Bolivia’s perpetual right of commer-
                     cial transit and its right to establish customs agencies in Chilean ports,
                     respectively.
                        45. Thirdly, Chile submits that Articles III to XI — with Articles VI
                     and VII featuring predominantly — established treaty‑based arrange-
                     ments and commitments governing core aspects of the Parties’ relations
                     going forward.
                        46. Chile thus concludes that the terms of the 1904 Peace Treaty leave
                     no room for doubt that “territorial sovereignty” and “the character of
                     Bolivia’s access to the Pacific Ocean” are matters settled and governed by
                     that Treaty.

                                                           *
                       47. For its part, Bolivia argues that the basis of its claim is that

                          “independently of the 1904 Treaty Chile agreed to negotiate to grant
                          Bolivia a sovereign access to the Pacific Ocean. It is because this issue
                          was not ‘settled’ by the 1904 Treaty that both Parties agreed after-
                          wards on negotiations to grant Bolivia such a sovereign access to the
                          Ocean.” (Emphasis in the original.)
                     It maintains that the Parties were negotiating this pending issue until
                     2011 when Chile allegedly reneged on its obligation to negotiate. It fur-
                     ther argues that Chile should comply with its obligation to negotiate
                     Bolivia’s sovereign access to the Pacific Ocean and that the 1904 Peace
                     Treaty cannot provide a reasonable basis for Chile’s invocation of Arti-
                     cle VI of the Pact of Bogotá as a bar to the Court’s jurisdiction.

                        48. While Bolivia agrees that Chile has provided an accurate depiction
                     of the purpose of Article VI (see paragraph 41 above), it finds Chile’s
                     interpretation of Article VI overly expansive. Moreover, it argues that
                     Chile fails to draw any practical conclusion from the distinction between
                     the two limbs of that Article. In this respect, it refers to the case of the
                     Territorial and Maritime Dispute (Nicaragua v. Colombia), where the
                     Court concluded that,
                          “in the specific circumstances of the present case, there is no difference
                          in legal effect, for the purpose of applying Article VI of the Pact,
                          between a given matter being ‘settled’ by the 1928 Treaty and
                          being ‘governed’ by that Treaty. In light of the foregoing, the Court
                          will hereafter use the word ‘settled’.” (Territorial and Maritime Dis‑
                          pute (Nicaragua v. Colombia), Preliminary Objections, Judgment,
                          I.C.J. Reports 2007 (II), p. 848, para. 39.)
                     Bolivia maintains that in the present case too, there is no substantive dif-
                     ference between the application of the terms “settled” and “governed” for
                     the purposes of Article VI of the Pact.

                     20




5 CIJ1084.indb 168                                                                                     18/05/16 14:13

                     609 	        obligation to negotiate access (judgment)

                        49. Bolivia submits that, even if Chile’s interpretation of the two limbs
                     of Article VI were to be upheld, Chile’s objection would still fail because
                     the 1904 Peace Treaty could not have settled a dispute that did not exist
                     in 1904 and because it cannot govern matters such as those put forward
                     by Bolivia, which did not fall within the terms of that Treaty. Bolivia
                     maintains that, by mischaracterizing its claim as one regarding “territo-
                     rial sovereignty and the character of Bolivia’s access to the sea” rather
                     than the one described in its Application and Memorial, namely, “the
                     existence and violation of the obligation to negotiate a sovereign access to
                     the Pacific Ocean agreed upon by Chile”, Chile erroneously draws the
                     conclusion that the matters in dispute are matters “settled and governed
                     by the 1904 Peace Treaty” and that Bolivia is merely seeking to “revise or
                     nullify” that Treaty.


                                                           **
                        50. As the Court concluded above, the subject‑matter of the dispute is
                     whether Chile is obligated to negotiate in good faith Bolivia’s sovereign
                     access to the Pacific Ocean, and, if such an obligation exists, whether
                     Chile has breached it (see paragraph 34 above). The provisions of the
                     1904 Peace Treaty set forth at paragraph 40 do not expressly or impliedly
                     address the question of Chile’s alleged obligation to negotiate Bolivia’s
                     sovereign access to the Pacific Ocean. In the Court’s view, therefore, the
                     matters in dispute are matters neither “settled by arrangement between
                     the parties, or by arbitral award or by decision of an international court”
                     nor “governed by agreements or treaties in force on the date of the con-
                     clusion of the [Pact of Bogotá]” within the meaning of Article VI of the
                     Pact of Bogotá. This conclusion holds regardless of whether, as Chile
                     maintains, the two limbs of Article VI have a different scope (see para-
                     graph 42 above). The Court does not, therefore, find it necessary in the
                     circumstances of the present case to determine whether or not there is a
                     distinction between the legal effect of those two limbs.

                        51. The Court recalls that the Parties have presented their respective
                     views on “agreements, diplomatic practice and . . . declarations” invoked
                     by Bolivia to substantiate its claim on the merits (see paragraphs 19 and
                     22 above). The Court is of the view that, for the purposes of determining
                     the question of its jurisdiction, it is neither necessary nor appropriate to
                     examine those elements.

                                                           *
                                                       *        *

                       52. As noted above, Chile’s submission is that the Court should declare
                     that it lacks jurisdiction (see paragraph 14 above). Bolivia’s submission is
                     that the Court should reject Chile’s objection to jurisdiction (ibid.). In

                     21




5 CIJ1084.indb 170                                                                                  18/05/16 14:13

                     610 	        obligation to negotiate access (judgment)

                     the alternative, Bolivia argues that if the Court addressed Chile’s objec-
                     tion on the basis of Chile’s characterization of the subject‑matter of the
                     dispute, the objection would amount to a refutation of Bolivia’s case on
                     the merits, and thus would not possess an exclusively preliminary charac-
                     ter. As indicated above, the Court does not accept Chile’s characteriza-
                     tion of the subject‑matter of the dispute (see paragraph 34). Bolivia’s
                     alternative argument is therefore moot.

                        53. The Court recalls however that it is for it to decide, under Arti-
                     cle 79, paragraph 9, of the Rules of Court, whether in the circumstances
                     of the case, an objection lacks an exclusively preliminary character. If so,
                     the Court must refrain from upholding or rejecting the objection at the
                     preliminary stage, and reserve its decision on this issue for further pro-
                     ceedings. In the present case, the Court considers that it has all the facts
                     necessary to rule on Chile’s objection and that the question whether the
                     matters in dispute are matters “settled” or “governed” by the 1904 Peace
                     Treaty can be answered without determining the dispute, or elements
                     thereof, on the merits (Territorial and Maritime Dispute (Nicaragua v.
                     Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2007 (II),
                     p. 852, para. 51). Consequently, the Court finds that it is not precluded
                     from ruling on Chile’s objection at this stage.



                                     V. The Court’s Conclusion regarding
                                          the Preliminary Objection

                        54. Bearing in mind the subject‑matter of the dispute, as earlier identi-
                     fied (see paragraph 34 above), the Court concludes that the matters in
                     dispute are not matters “already settled by arrangement between the par-
                     ties, or by arbitral award or by decision of an international court” or
                     “governed by agreements or treaties in force on the date of the conclusion
                     of the [Pact of Bogotá]”. Consequently, Article VI does not bar the
                     Court’s jurisdiction under Article XXXI of the Pact of Bogotá. Chile’s
                     preliminary objection to the jurisdiction of the Court must be dismissed.
                        55. In accordance with Article 79, paragraph 9, of the Rules of Court,
                     the time‑limits for the further proceedings shall be fixed by order of the
                     Court.

                                                           *
                                                       *       *
                       56. For these reasons,
                       The Court,
                       (1) By fourteen votes to two,
                       Rejects the preliminary objection raised by the Republic of Chile;

                     22




5 CIJ1084.indb 172                                                                                  18/05/16 14:13

                     611 	        obligation to negotiate access (judgment)

                       in favour : President Abraham ; Vice‑President Yusuf ; Judges Owada,
                         Tomka, Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                         Sebutinde, Bhandari, Robinson, Gevorgian ; Judge ad hoc Daudet;
                       against : Judge Gaja ; Judge ad hoc Arbour;
                       (2) By fourteen votes to two,
                       Finds that it has jurisdiction, on the basis of Article XXXI of the Pact
                     of Bogotá, to entertain the Application filed by the Plurinational State of
                     Bolivia on 24 April 2013.
                       in favour : President Abraham ; Vice-President Yusuf ; Judges Owada,
                         Tomka, Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                         Sebutinde, Bhandari, Robinson, Gevorgian ; Judge ad hoc Daudet;
                       against : Judge Gaja ; Judge ad hoc Arbour.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this twenty-fourth day of September, two
                     thousand and fifteen, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the Plurinational State of Bolivia and the Government of the Republic of
                     Chile, respectively.

                                                                (Signed) Ronny Abraham,
                                                                            President.
                                                               (Signed) Philippe Couvreur,
                                                                             Registrar.




                       Judge Bennouna appends a declaration to the Judgment of the Court ;
                     Judge Cançado Trindade appends a separate opinion to the Judgment
                     of the Court ; Judge Gaja appends a declaration to the Judgment of the
                     Court ; Judge ad hoc Arbour appends a dissenting opinion to the Judg-
                     ment of the Court.

                                                                           (Initialled) R.A.
                                                                           (Initialled) Ph.C.




                     23




5 CIJ1084.indb 174                                                                                 18/05/16 14:13

